This case is submitted to the court upon the motion of the defendant in error on the following orders:
1. Permitting the minutes on the trial docket of the decision in the above entitled cause under date of January 28, 1933, to be journalized in conformity with the decision of the court.
2. Permitting such journal entry to be filed nunc pro tunc as of the date of January 28, 1933, the January term of the court.
The minutes referred to in the motion are the minutes of the decision of this court of the date mentioned affirming the judgment of the Common Pleas Court of Union county, without penalty, at costs of plaintiff in error, and remanding the cause for execution.
The decision mentioned has not been entered on the journal of the court.
The petition in error in the case, which does not set forth any of the facts hereinafter mentioned, has not been amended and no pleadings of any character have been filed by, or on behalf of, any of the parties to the error proceeding in this court, alleging any of the facts hereinafter mentioned, or asking any relief by reason thereof. *Page 411 
It appears from the statements of counsel for both parties, made at the hearing of the motion, that on or about the 12th day of May, 1932, after the entry of the judgment of the Common Pleas Court in the cause, and after the bill of exceptions and petition in error had been filed in this court, Rolly Doyle filed in the Common Pleas Court, a bond with one C.W. Lee as surety. By the terms of this bond, C.W. Lee covenanted that Rolly Doyle would pay the judgment, interest and costs in the event that the decision of the Common Pleas Court should be sustained by the Court of Appeals. It further appears that an action brought on the bond by the defendant in error against C.W. Lee is now pending in the Common Pleas Court of Union county.
It further appears from the statements of counsel of both parties, made at the hearing of the motion, that on the first day of June 1933, following the decision of this court, above mentioned, the plaintiff in error, Rolly Doyle, was adjudicated a bankrupt in the District Court of the United States for the Southern District of Ohio, eastern division, and was granted a discharge in bankruptcy by that court under date of December 8, 1933, from all debts and claims which are made provable by the Acts of Congress relating to bankruptcy, against his estate and which existed on June 1, 1933.
It does not appear that the proceedings in the Common Pleas Court were stayed by order of the federal court.
Upon the hearing of the motion, the plaintiff in error and C.W. Lee appeared by counsel and objected to the granting of the motion upon the grounds: (1) that the discharge in bankruptcy of plaintiff in error operates as a bar to the subsequent entry of the judgment affirming the judgment of the Common Pleas Court as prescribed in the minutes of the decision mentioned; and (2) that as the liability of C.W. Lee, the surety on the bond, was conditioned upon the affirmance *Page 412 
by this court of the judgment of the Common Pleas Court, and since no entry of the decision of affirmance was made prior to the adjudication and discharge in bankruptcy of plaintiff in error, C.W. Lee as such surety is, by the discharge in bankruptcy of his principal prior to the entry of judgment, released from liability upon his bond.
Whether upon the record in this case the objections mentioned are valid and available to plaintiff in error must be determined by the application of the following rules:
While the statutes are silent as to the necessity of pleadings, other than a petition in error, in error proceedings, facts occurring since the final judgment sought to be reversed, which in law operate as a release, waiver, or bar to the errors assigned, may be pleaded in such error proceedings and relief granted thereon. 2 Ohio Jurisprudence, page 328, Section 289;Matthews v. Davis, 39 Ohio St. 54; Meyer v. O'Dwyer, 90 Ohio St. 341,  107 N.E. 759.
Such facts, however, must be taken advantage of in the error proceedings by pleading that issue of law or fact, upon which issue may be joined, and not otherwise. Collins v. Davis, 32 Ohio St. 76.
The state court does not take judicial notice of bankruptcy proceedings instituted by or against a party to a case pending before it, and unless the proceedings of the state court be stayed by the federal court, or the proceedings of the federal court set forth as a defense in the state court, the state court may proceed as if no bankruptcy proceedings had been begun.Hoiles v. Fidelity  Deposit Company of Maryland, 18 Ohio App. 332.
Applying these rules to the motion in the instant case it is obvious that as the facts mentioned in the statements of counsel are not pleaded in the error proceeding, such facts do not constitute any bar to the granting of the motion of the defendant in error for *Page 413 
entry of the judgment of affirmance upon the decision mentioned.
Whether the entry of the judgment should be made nunc pro tunc
involves other considerations.
Under the rules of the Courts of Appeals of Ohio it was the duty of the defendant in error, as the prevailing party, to prepare a journal entry of the decision of this court, and it is by reason of his default that entry of judgment has not been heretofore made.
Irrespective of whether the judgment of affirmance by this court is entered as of the present, or nunc pro tunc, the liability of C.W. Lee, as surety on the bond, is by the terms of the bond fixed by the entry of the judgment.
The right of the court to enter judgment nunc pro tunc is available in the furtherance of justice only, and in the instant case the entry of a judgment nunc pro tunc as prescribed in the motion of the defendant in error, would not operate as a furtherance of justice or as a furtherance of any other useful purpose.
The first branch of the motion for an order permitting the entry of the judgment will therefore be granted, and the second branch of the motion, for an order permitting its entry nunc protunc, will be overruled. An order will be made that the steps for the formulation and completion of the judgment entry be taken pursuant to Rule 8, immediately upon the announcement of the decision herein.
Judgment accordingly.
CROW, P.J., and KLINGER, J., concur. *Page 414